Exhibit 10.1

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

EIGHTH AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This Eighth Amendment (this “Eighth Amendment”), effective April 30, 2020
(“Eighth Amendment Effective Date”), is by and between F. Hoffmann-La Roche Ltd,
with an office and place of business at Grenzacherstrasse 124, 4070 Basel,
Switzerland and Hoffmann-La Roche Inc., with an office and place of business at
150 Clove Road, Suite 8, Little Falls, New Jersey 07424 U.S.A. (together
referred to as “Roche”) and Blueprint Medicines Corporation, with a principal
place of business at 45 Sidney Street, Cambridge, Massachusetts 02139 U.S.A.
(“BPM”). Capitalized terms used and not otherwise defined in this Eighth
Amendment shall have the meanings set forth in the Agreement (as defined below).

WHEREAS, BPM and Roche entered into a Collaboration and License Agreement, dated
March 14, 2016, as amended by an amendment, effective April 15, 2016, a second
amendment, effective April 27, 2016, a third amendment, effective August 4,
2016, a fourth amendment, effective February 25, 2019, a fifth amendment,
effective June 28, 2019, a sixth amendment effective November 1, 2019 and a
seventh amendment effective December 17, 2019 (collectively, the “Agreement”);
and

WHEREAS, BPM and Roche desire to amend certain terms under the Agreement, as set
forth below;

NOW THEREFORE, Roche and Blueprint hereby agree as follows:

1. Section 1.86 (Option Period) of the Agreement shall be deleted in its
entirety and replaced by the following:

 

“The term ‘Option Period’ shall mean, for each Collaboration Target, the period
beginning the date the MTD for the first Product for such Collaboration Target
is designated by the JDC and ending upon the earliest of (i) the date that such
Collaboration Target becomes a Leftover Target, (ii) [***] after Roche’s receipt
of the Option Data Package for such Collaboration Target, (iii) the date such
Collaboration Target becomes a Terminated Target, (iv) the date upon which a
Product (including Backup Compounds) for such Collaboration Target is no longer
in GLP Tox Studies, in Phase I Studies, or progressing from GLP Tox Studies to
Phase I Studies, or (v) [***] after achievement of Lead Series Identified
Criteria has been confirmed by the JRC for such Collaboration Target if
Initiation of the GLP Tox Study has not been achieved for such Collaboration
Target prior to such date; provided, however, that [***], for purposes of this
clause 1.86(v), [***].  Promptly after the Eighth Amendment Effective Date, the
JRC will [***] as the JRC deems reasonably appropriate with the goals of (a)
[***] on or prior to [***] and [***], and (b) [***].  The Parties hereby agree
that [***].  In the event that the JRC subsequently [***].

2.In the event that (A) Initiation of the GLP Tox Study for [***] or (B) prior
to such date, the JRC determines [***] shall not be continued for any reason,
then [***] shall automatically be classified as a “Terminated Target” under the
Agreement in all countries in the Territory in accordance with Section 21.2.4
(the failure to satisfy the deadline under clause (A) or the occurrence of the
trigger under clause (B), as applicable, is hereinafter referred to as the
“[***]”).  Notwithstanding the written notice period set forth in such Section
21.2.4, the effective date of termination of such Terminated Target will be the
[***].  Further, the Parties hereby acknowledge and agree that effective as of
the [***], this Eighth Amendment will be deemed to constitute a “Continuation
Election Notice” in accordance with Section 21.3.1 and

 



 

Roche will comply with its obligations under 21.3.1 and 21.3.4; provided that no
payment will be due or payable to Roche under Section 21.3.1(f) or 21.3.4.4.  As
of the [***], (a) the rights and licenses granted by BPM to Roche under the
Agreement related to [***] will terminate in their entirety in all countries in
the Territory, (b) except as set forth herein, the rights and obligations of the
Parties under the Agreement will terminate with respect to [***], (c) Roche’s
obligations under Section 20.1 will survive with respect to [***], (d) BPM will
solely own all Collaboration Compounds and Other Compounds for [***], including
their methods of manufacture and use, and all Patent Rights and Know-How
relating thereto and (e) for the avoidance of doubt, BPM will have the right to
(i) research, develop, manufacture, commercialize and otherwise exploit
compounds and products related to [***] outside of the Agreement without any
financial obligations to Roche, (ii) publish data and other Know-How related to
[***] (including without limitation the name of the target and Collaboration
Compounds and Other Compounds for such Terminated Target) generated by or on
behalf of the Parties under the Agreement prior to the [***] or thereafter
without obtaining prior review or approval from Roche and (iii) disclose, in its
sole discretion, in a manner consistent with BPM’s then-current disclosure or
publication practices or policies that such data or Know-How was generated under
the Agreement and/or the names and affiliations of the individuals involved in
the generation of such data or Know-How, if and as applicable.

3.This Eighth Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or other electronic signature) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

4.This Eighth Amendment shall be effective as of the Eighth Amendment Effective
Date.  On and after the Eighth Amendment Effective Date, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each similar reference in the other documents entered into in
connection with the Agreement, shall mean and be a reference to the Agreement,
as amended by this Eighth Amendment.  Except as specifically amended above, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified and confirmed.

5.This Eighth Amendment shall be governed by and construed in accordance with
the laws of the State of New York, without reference to its conflict of laws
principles, and shall not be governed by the United Nations Convention of
International Contracts on the Sale of Goods (the Vienna Convention).

 

[Signature page follows]

 



 



 

           IN WITNESS WHEREOF, the Parties have caused this Eighth Amendment to
be executed by their respective duly authorized representatives as of the Eighth
Amendment Effective Date.

 

 



Jeffrey W. Albers

President & Chief Executive Officer

 

Blueprint Medicines Corporation

 

/s/ Jeffrey W. Albers

Name: Jeffrey W. Albers

Title: President & Chief Executive Officer

 

 

/s/

 

Markus Keller

Global Alliance & Asset Management Director

 

 

 

Stefan Arnold

Head Legal Pharma

 

F. Hoffmann-La Roche Ltd

 

/s/ Markus Keller

Name: Markus Keller

Title: Global Alliance & Asset Management Director

 

 

/s/ Stefan Arnold

Name: Stefan Arnold

Title: Head Legal Pharma

 

 

 



John P. Parise

Authorized Signatory

 

Hoffmann-La Roche Inc.

 

/s/ John P. Parise

Name: John P. Parise

Title: Authorized Signatory

 

 

